Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Fahmi on 1/5/22.

The application has been amended as follows: 
In claim 1, line 6, amend “equl” to --equal--.
In claim 1, line 12, amend “the a printing apparatus” to --a printing apparatus--.
In claim 1, line 17, amend “orientatios” to --orientations--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Nordback US 2018/0186092, Hemani et al US 2015/0134095, Kritchman et al US 2006/0054039, and Kritchman US 2008/0121130 are considered the closest prior art of record.  Nordback teaches a process for 3D printing, wherein the method comprises obtaining a CAD design, generating a slice description, with printing instructions referencing said slice description (see abstract).  Hemani teaches a method for adding utility holes to 3D models and utilizing x-y plane maps such as pixel maps [0037].  Kritchman ‘039 teaches a process for 3D printing from modeling material, wherein parameters during printing are determined using a slice .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN T. LEONG whose telephone number is (571)270-5352. The examiner can normally be reached M-F 10:00-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 570-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN T LEONG/Primary Examiner, Art Unit 1715